DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/864,133 filed on 04/30/2020.
Status of Claims:
Claims 1-19 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peoples et al. (US PGPUB 20100153369) “People” in view of Mizell et al. (US PGPUB 20130346354) “Mizell” and Chai et al. (20160063106) “Chai”.
Regarding claim 1, Peoples teaches a system for system for high-performance, dynamically specifiable, knowledge graph based information storage and utilization, comprising: a computing device comprising a processor and a memory ([0017]: A component of system 10 may include an interface, logic, memory, and/or other suitable element…[0018]: Logic performs the operations of the component, for example, executes instructions to generate output from input. Logic may include hardware, software, and/or other logic. Logic may be encoded in one or more tangible media and may perform operations when executed by a computer. Certain logic, such as a processor, may manage the operation of a component. Examples of a processor include one or more computers, one or more microprocessors, one or more applications, and/or other logic);  5an in-memory associative array comprising key-value pairs stored in the memory of the computing device and configured to represent a knowledge graph (Fig. 1 & [0051] Memory 50 includes ontology 51, onomasticon 52, and documents 53…[0052] Onomasticon 52 records information resulting from the operations of system 10 in order to build a knowledge base of conceptually similar terms to represent concept types found in conceptual graphs.); an integration platform comprising a first plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the first plurality of programming instructions, when ([0051]: The system contains a memory 50 that includes ontology 51, onomasticon 52, and documents 53. Ontology 51 of the system stores terms, attributes of terms, word senses (or definitions) of terms, and relationships among the terms. Thus a set of ontological abstraction of data is stored by the system); compile the schema into data types, each data type comprising an entity definition, one or more link definitions, and one or more attribute definitions (Fig. 2A, Fig. 4 & [0051]: Ontology 51 of the system is used to determine the appropriate terms, attributes, and relationships (entity, link and attributes). For example, ontology may describe the semantically related terms of a term and the relationships that the term may have with other terms.); send the compiled schema to a knowledge graph engine ([0052]: The onomasticon 52 of the system records information resulting from the operations of system 10 in order to build a knowledge base of conceptually similar terms to represent concept types found in conceptual graphs. [0059]: At step 500, a conceptual graph for a search query may be generated by system. Thus, the system contains a knowledge conceptual graph that stores the terms and relationships between terms); a knowledge graph engine comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second 25plurality of programming instructions, when operating on the processor, cause the computing device to: receive a compiled schema from an integration platform; instantiate a knowledge graph in an in-memory associative array ([0052]: Onomasticon 52 records information resulting from the operations of system 10 in order to build a knowledge base of conceptually similar terms to represent concept types found in conceptual graphs. Onomasticon 52 may store mappings of the conceptually similar terms to the concept types. In particular embodiments, information in onomasticon 52 may be used for future searches. [0081] At step 612, the updated graph, or other graphs, may be validated based on the updated referent mappings. Certain embodiments utilize a logic engine to determine the validity of a graph. A logic engine such as Cyc may be utilized, or any suitable method for validation).
Peoples does not explicitly teach receive one or more data clumps, each data clump comprising entity, link, and attribute data;  15determine whether each data clump complies with the ontological abstraction of data; enforce compliance of each data clump by atomically accepting compliant data clumps and atomically rejecting non-compliant data clumps; send the compliant data clumps to the knowledge graph engine; receive a query, the query comprising an operation to be performed on the knowledge 20graph; perform the operation requested by the query; and return a result of the query; 29receive compliant data clumps from the integration platform; and populate the knowledge graph in the in-memory associative array with the entity, link, and attribute data in each compliant data clump.  
Mizell teaches receive one or more data clumps, each data clump comprising entity, link, and attribute data ([0001]: Semantic data models allow relationships between resources to be modeled as facts. The facts are often represented as triples that have a subject, a predicate, and an object. For example, one triple may have the subject of "John Smith," the predicate of "ISA," and the object of "physician," which may be represented as [0002] <John Smith, ISA, physician>…[0003] This triple represents the fact that John Smith is a physician. Thus each data clump or fact contains entities (subject/object) that are connected by a link (predicate) with more information about the link (attribute));  15determine whether each data clump complies with the ontological abstraction of data; enforce compliance of each data clump by atomically accepting compliant data clumps and atomically rejecting non-compliant data clumps; send the compliant data clumps to the knowledge graph engine ([0023]: Facts are assumed to be represented as triples that include a subject, a predicate, and an object. Each entry for a fact in the fact table thus contains the unique identifier of the subject of the fact, the unique identifier of the predicate of the fact, and the unique identifier of the object of the fact. After preprocessing is complete, the fact table contains an entry for each unique triple and no duplicate triples. When the inference system infers a new triple (i.e., one not already in the fact table), the inference system adds the new triple to the fact table. The inference system may also check the validity of each fact and discard invalid facts. A fact may be invalid if it does not comply with the syntax of the semantic data model being used to represent the facts);  29receive compliant data clumps from the integration platform ([0023]: When the inference system infers a new triple (i.e., one not already in the fact table), the inference system adds the new triple to the fact table. The inference system may also check the validity of each fact and discard invalid facts. Thus the data clump is checked for its compliance to be inputted to the system); and populate the knowledge graph in the in-memory associative array with the entity, link, and attribute data in each ([0020]: The inference system stores the existing facts in shared memory accessible by each processor. As a thread infers a new fact, the thread adds that inferred fact to the collection of facts. [0027]: The system 300 includes processors 301 and shared memory 302 that are interconnected via a network interconnect 303. The inference system stores the data structures in the shared memory that is accessible by each of the processors). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mizell teachings in the Peoples system. Skilled artisan would have been motivated to incorporate checking whether incoming data is compliant with the structure of the system taught by Mizell in the Peoples system so the system can improve its organization by removing data not compliant with the system and accepts data that is compliant with the system. This close relation between both of the references highly suggests an expectation of success.  
Chai teaches receive a query, the query comprising an operation to be performed on the knowledge 20graph; perform the operation requested by the query; and return a result of the query ([0069]:The search system obtains a plurality of results identifying entities. In some implementations, the results identifying entities are search results. In some implementations, the search system retrieves results identifying entities based on a received search query. Results identifying entities are obtained based on a search of a data structure such as the knowledge graph. Data structure includes a knowledge graph, results identifying entities are obtained using a structured search query built based on the received search query, where the structure of the query is substantially similar to the structure of the knowledge graph). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Chai teachings in the Peoples and Mizell system. Skilled artisan would have been motivated to incorporate querying the know graph database taught by Chai in the Peoples and Mizell system so the user can retrieve expected results. This close relation between both of the references highly suggests an expectation of success.  
5Regarding claim 2, Peoples, Mizell and Chai teaches all of the limitations of claim 1. Peoples does not explicitly teach comprising non-volatile storage which is configured to back up the in-memory associative array.  
Mizell teaches non-volatile storage which is configured to back up the in-memory associative array ([0027]: The multiprocessor system includes processors  and shared memory  that are interconnected via a network interconnect 303. The inference system stores the data structures in the shared memory that is accessible by each of the processors. Each processor executes the threads of the inference system in parallel by accessing the data structures in the shared memory…[0028]: The processor on which the inference system may be implemented may include a central processing unit and local memory. Thus, each processor has access to its own memory and the shared memory wherein the shared memory stores existing facts so it can be considered as a back-up). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mizell teachings in the Peoples and Chai system. Skilled artisan would have been motivated to incorporate having backup memory taught by Mizell in the Peoples and Chai system so the system 
Regarding claim 3, Peoples, Mizell and Chai teaches all of the limitations of claim 1. Peoples does not explicitly teach an indexing search engine comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the 10computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to index the contents of the knowledge graph to accelerate searching.  
Mizell teaches the system is further to index the contents of the knowledge graph to accelerate searching ([0024]: In some embodiments, the inference system uses indexes into the fact table to speed up the accessing of facts when applying the multiple condition rules to the facts of the fact table. Prior to the first iteration of applying the multiple condition rules to the facts, the inference system generates indexes. Prior to each subsequent iteration, the inference system regenerates or updates the indexes to account for new facts added to the fact table in the prior iteration).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mizell teachings in the Peoples and Chai system. Skilled artisan would have been motivated to incorporate an index for the contents taught by Mizell in the Peoples and Chai system to speed up the accessing of data, as recognized by Mizell ([0024]). This close relation between both of the references highly suggests an expectation of success.  
Regarding claim 4, Peoples, Mizell and Chai teaches all of the limitations of claim 1. Peoples in view of Mizell does not explicitly teach a graph crawler comprising a fourth plurality of 15programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to: receive the query; traverse the knowledge graph to find the information requested in the query; and  20return the information found.  
Chai teaches receive the query; traverse the knowledge graph to find the information requested in the query; and 20return the information found ([0069] The search system retrieves results identifying entities based on a received search query. Results identifying entities are obtained based on a search of a data structure such as the knowledge graph. Results identifying entities are obtained using a technique based on the structure of data structure includes a knowledge graph, results identifying entities are obtained using a structured search query built based on the received search query, where the structure of the query is substantially similar to the structure of the knowledge graph.A structured search query with two nodes and an edge connecting them is built based on a received search query, and the search system may traverse the knowledge graph, identifying nodes and edges, i.e., entities references, in the graph with content similar to the structured search query).  Please refer to claim 1 for the motivational statement.
Regarding claim 5, Peoples, Mizell and Chai teaches all of the limitations of claim 1. Peoples does not explicitly teach a customer access portal comprising a fifth 
Mizell teaches allow remote access to the system by customers (Fig. 3 & [0027]:The multiprocessor system 300 includes processors 301 and shared memory 302 that are interconnected via a network interconnect 303. The inference system stores the data structures in the shared memory that is accessible by each of the processors. Each processor executes the threads of the inference system in parallel by accessing the data structures in the shared memory.Thus, the system contains access to a remote shared memory/data for every processor/ customer in the system).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Mizell teachings in the Peoples and Chai system. Skilled artisan would have been motivated to incorporate remote access for customers taught by Mizell in the Peoples and Chai system so every customer can have access to the data at the same time thus improves the performance and efficiency of the system. This close relation between both of the references highly suggests an expectation of success.  
Regarding claim 6, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
In addition, the claim discloses a cloud-based knowledge graph service which is not explicitly taught by Peoples in view of Mizell.
(Fig. 3 & [0027]:The multiprocessor system 300 includes processors 301 and shared memory 302 that are interconnected via a network interconnect 303. The inference system stores the data structures in the shared memory that is accessible by each of the processors. Each processor executes the threads of the inference system in parallel by accessing the data structures in the shared memory. The shared memory allows different processors to have access and is located in a remote location so this can be considered as a cloud based environment).  Please refer to claim 5 for the motivational statement.
Regarding claim 11, Peoples, Mizell and Chai teaches all of the limitations of claim 6. Peoples does not explicitly teach wherein the integration platform, the distributed in-memory associative array, and the cloud-based knowledge graph service are instantiated as services in a containerized 25service management application.
Mizell teaches the integration platform (Fig.3 element 303), the distributed in-memory associative array (Fig.3 & [0028]: The processor on which the inference system may be implemented may include a central processing unit and local memory), and the cloud-based knowledge graph service are instantiated as services in a containerized 25service management application (Fig. 3 & [0027]).  Please refer to claim 5 for the motivational statement 
Regarding claim 12, Peoples, Mizell and Chai teaches all of the limitations of claim 11. Peoples does not explicitly teach wherein separate copies of the integration platform, the distributed in- memory associative array, and the cloud-based knowledge graph service are instantiated for each client as services in a containerized service (Fig.3 & [0027-0028]). Please refer to claim 5 for the motivational statement.  
Regarding claim 7, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 14, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 8, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 9, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 16, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 10, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 18, note the rejections of claim 11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
 
Regarding claim 19, note the rejections of claim 18. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.